UNITED STATES   SECURITIES AND EXCHANGE COMMISSION   Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934   25February 2014 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,   Dublin 22, Ireland.   (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:   Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿ ﻿ CRH plc 25th February 2014 Pursuant to paragraph 9.6.13 of the Listing Rules, CRH plc hereby notifies the following in relation to Mr. Henk Rottinghuis, who was appointed a Director of the Company on 18th February 2014: (a) in the last five years Mr. Rottinghuis has not been a director of any publicly quoted company. (b) there are no details requiring disclosure for Mr. Rottinghuis under paragraph 9.6.13 (2) to (6). Contact: Neil Colgan Company Secretary Tel: + CRH public limited company (Registrant) Date:25 February 2014 By:/s/Maeve Carton M. Carton Finance Director
